Title: From George Washington to Caleb Gibbs, 3 April 1788
From: Washington, George
To: Gibbs, Caleb



Dear Sir,
Mount Vernon April 3d 1788

Your letter of the 24th of Feby and the enclosed news papers came duly to hand. The conduct of New Hampshire has I believe, been a matter of surprize in eve[r]y part of the Country, and from what I can learn, wholly unexpected by a considerable part of the Convention themselves; The adjournment was, however, (circumstanced as they were) a very prudent step, for it appears that the great question would have been lost if the sense of the convention had been taken upon it at that time.
It is still uncertain what the determination of this State will be; the Northern Counties are generally favourable to the adoption of the Constitution, The Southern are said to be unfavourable: and the Sentiments of the western parts of the State are not fully known; no pains, however, has been spared, and no art untried to inflame the minds of the people & prejudice them against the proposed system of Gove[r]nment. I am, Dear Sir, Yr Most Obedt Hble Sert

Go. Washington

